 Case 1:18-mj-01064-DML Document 9 Filed 10/29/18 Page 1 of 1 PageID #: 29



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


UNITED STATES OF AMERICA,                      )
          Plaintiff,                           )
                                               )
       vs.                                     )   CAUSE NO. 1:18-mj-1064
                                               )
MICHAEL DALE FLOYD,                            )                     - 01
          Defendant.                           )



               COURTROOM MINUTE FOR OCTOBER 25, 2018
         HONORABLE DEBRA MCVICKER LYNCH, MAGISTRATE JUDGE

       The parties appear for an initial appearance on the complaint filed on October 25, 2018.

Defendant appeared in person and by FCD counsel Loren Collins. Government represented by

AUSA Steve DeBrota. USPO represented by Ryan Harrold.

       Financial affidavit approved. Counsel appointed.

       Charges, rights and penalties were reviewed and explained. Defendant waived reading

of the complaint.

       Government moved for pretrial detention and a hearing was scheduled. Preliminary

and detention hearing set for October 29, 2018 at 1:30 p.m. in courtroom 243.

       Defendant remanded to the custody of the U.S. Marshals pending further proceedings

before the court.

          Date: 10/29/2018             ____________________________________
                                          Debra McVicker Lynch
                                          United States Magistrate Judge
                                          Southern District of Indiana

Distribution:
all ECF-registered counsel of record via email generated by the court’s ECF system
